IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-50273
                          Conference Calendar



JOHN WESLEY PATTON,

                                             Plaintiff-Appellant,

versus

RONALD TOUDOUZE, Adult
Probation Officer (Bexar
County Probation),

                                             Defendant-Appellee.

                          - - - - - - - - - -
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. SA-94-CV-754
                          - - - - - - - - - -

                             June 15, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     John Wesley Patton, Texas prisoner # 751103, is BARRED from

proceeding in forma pauperis (IFP) under the Prison Litigation

Reform Act (PLRA), 28 U.S.C. § 1915(g), because, on at least

three prior occasions while incarcerated, Patton has brought an

action in a court of the United States that was dismissed as

frivolous.     See prior cases cited in Patton v. Jefferson

Correctional Center, 136 F.3d 458, 460-65 (5th Cir. 1998).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-50273
                                 -2-

     Accordingly, Patton’s IFP status is DECERTIFIED, and he may

not proceed IFP in any civil action or appeal filed while he is

in prison unless he is under imminent danger of serious physical

injury.   See § 1915(g).   The appeal is DISMISSED.

     Patton has 15 days from the date of this opinion to pay the

full appellate filing fee of $105 to the clerk of the district

court, should he wish to reinstate his appeal.

     IFP DECERTIFIED; APPEAL DISMISSED.